Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant timely filed the first response to the previous Office Action dated 1 February 2021 on 30 July 2021. Applicant’s representative James Harper, in a telephone interview on 4 August 2021, explained that due to a clerical error, the incorrect version of the Amendment and Response to the non-final Office Action dated 1 February 2021 was inadvertently filed on 30 July 2021. Applicant filed the Supplemental Response on 6 August 2021.  This Office action is responsive to the Applicant’s supplemental reply filed on 6 August 2021. 

Claims 7, 19-20, and 30 were amended.
Claims 31-34 were added.
Claims 1-34 are pending and under consideration. 

Withdrawn Rejections
Objection of the disclosure because “Brief Description of Drawings” does not exist for Figures 1 and 2, is withdrawn. Applicant amended the specification, thereby obviating this rejection/objection. 

Objections of claims 19-20 are withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 




Maintained / New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendell et al. (J Clin Oncol. 2016; 34(suppl): Abstract 3502, 18 pgs.; IDS) and Kabbinavar et al. (J Clin Oncol. 2003; 21(1):60-5).
Regarding claim 1 and 3-7, Bendell et al. teaches a phase Ib study combining cobimetinib (MEK inhibitor) and atezolizumab (PD-1 axis inhibitor) in CRC (colorectal cancer) patients (abstract). 
Regarding claims 5-6 and 25-26, SEQ ID NO: 7 and 8 are VH and VL sequences of atezolizumab (see below for Result 8 of SEQ ID NO: 7.rai)
Result 8 of SEQ ID NO: 7.rai

    PNG
    media_image1.png
    477
    541
    media_image1.png
    Greyscale

about 840 mg”. Bendell et al. teaches that patients with microsatellite stable (MSS) colorectal cancer (CRC) can respond to the combination of cobimetinib and atezolizumab.
However, Bendell et al. do not teach a method of treating comprising administering a therapeutically effective amount of a VEGF inhibitor.
Regarding claims 1, 2, 8-10, 18-20, 25-26 and 29-33, Kabbinavar et al. teaches combination therapy of metastatic colorectal cancer patients with bevacizumab (5 mg/kg every 2 weeks) in combination with fluorouracil (FU)/leucovorin (LV) (abstract). Kabbinavar et al. teaches that compared with the FU/LV control arm, treatment with bevacizumab plus FU/LV resulted in higher response rates (abstract).
Regarding claims 8-9 and 25-26, SEQ ID NO: 33 and 34 are VH and VL sequences of bevacizumab (see below for Result 8 of SEQ ID NO: 33.rai).

Result 8 of SEQ ID NO: 33.rai

    PNG
    media_image2.png
    525
    491
    media_image2.png
    Greyscale

Regarding claims 27 and 28, the kit and instructions would also be obvious to one of ordinary skill in the art because pharmaceuticals are sold in kits with instructions for use to treat patients.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Bendell et al. and Kabbinavar et al. to arrive at the claimed invention for the following reasons. One of 
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claims 14 and 24, Bendell et al. teaches that cobimetinib (MEK inhibitor) was administered 21 days on/ 7 days off (same as claim limitation “21 consecutive days of a 28-day treatment cycle” of instant claim 13). One of ordinary skill in the art would reasonably recognize the day of treatment as “result-effective variable” and envision “a finite number of identified predictable solutions” (e.g., days 1-21, days 2-22, days 3-23, …, days 8-28). Therefore, it would be obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions for optimization through routine experimentation. It is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Regarding claims 21, 23 and 34, Bendell et al. teaches administering atezolizumab every two weeks. Kabbinavar et al. teaches administering bevacizumab every two weeks. One of ordinary skill in the art would reasonably recognize the day of treatment as “result-effective variable” and envision “a finite number of identified predictable solutions” (e.g., (1) atezolizumab on day 1 and 15 and bevacizumab on day 1 and 15; (2) atezolizumab on day 1 and 15 and bevacizumab on day 2 and 16; (3) atezolizumab on day 1 and 15 and bevacizumab on day 3 and 17; …; (14) atezolizumab on day 1 and 15 and bevacizumab on day 14 and 28). Furthermore, one of ordinary skill in the art would reasonably recognize the order of treatment as “result-effective variable” and envision “a finite number of identified predictable solutions” (e.g., (1) administering PD-1 axis inhibitor prior to VEGF inhibitor or (2) administering VEGF inhibitor prior to PD-1 inhibitor).  Therefore, it would be obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions for optimization through routine experimentation. It is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention.  

Response to Arguments
Applicant's arguments filed on 06 August 2021 have been fully considered but they are not persuasive. 
in the absence of FU and LV with any expectation that increased efficacy against CRC could be achieved; Kabbinavar teaches that increased bevacizumab efficacy is associated with FU/LV. Therefore, one skilled in the art would not have inferred that the combination of FU and LV taught by Kabbinavar is equivalent to combination of cobimetinib and atezolizumab taught by Bendell as to the effect on bevacizumab, and there would not have been any expectation or predictability that the claimed combination of MEK inhibitor (e.g., cobimetinib), a PD-1 axis inhibitor (e.g., atezolizumab), and a VEGF inhibitor (e.g., bevacizumab) would have been safe and efficacious” (page 14 of Applicant’s argument filed on 06 August 2021).
However, instant claim 1 encompasses a combination therapy of cobimetinib + atezolizumab + bevacizumab + FU/LV because of “comprising” language in the claim. Therefore, one of ordinary skill in the art do not need to delete FU/LV from the combination therapy of Kabbinavar and then combine it to the combination therapy of Bendell. One of ordinary skill in the art only needs to combine two combination therapies each for the same purpose (treating same colorectal cancer) taught by prior arts to make a third combination therapy for the very same purpose.  In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
to make modifications to and selections from Kabbinavar in order to arrive at the present claims. As explained above, Kabbinavar discloses that increased bevacizumab efficacy is associated with FU/LV. Clearly, Kabbinavar teaches that FU/LV interacts with bevacizumab in some manner. The Office has not provided a reason why one skilled in the art would have modified Kabbinavar and selected bevacizumab therefrom and still further combined that selection with Bendell in order to arrive at the present claims” (bridging paragraph of pages 18-19). 
However, as discussed above, one of ordinary skill in the art do not need to delete FU/LV from the combination therapy of Kabbinavar and then combine it to the combination therapy of Bendell in order to arrive at the claimed invention of instant claims. In addition, Applicant did not provide evidence of interaction between cobimetinib/atezolizumab and bevacizumab/FU/LV. Although Applicant pointed out paragraph [015] of the specification (second paragraph of page 19), this is not evidence for the interaction between components of Bendell and components of Kabbinavar.  Finally, it is noted that without a specific timeframe or specific patients recited in the claims, such as treatment naïve patients, the patients may have been treated with any prior treatment such as bevacizumab/FU/LV and then later treated with cobimetinib, atezolizumab and bevacizumab with or without FU/LV as maintenance treatment or to treat relapsed/recurrent CRC.  Therefore, the rational of combining Bendell and Kabbinavar by Kerkhoven is appropriate due to the scope of the instant claims. 


Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEOM-GIL CHEONG/Examiner, Art Unit 1643       

/Brad Duffy/Primary Examiner, Art Unit 1643